DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-17 and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see page 1 (labeled page 6) in the Applicant Arguments/Remarks Made in an Amendment filed 1/14/22, the Advisory Action filed 12/29/21, the Interview Summary for the interview held on 10/10/21, and the claim language below.
Claim 15 recites a method for charging an accumulator having terminals at which a terminal voltage is applied, the method comprising the following steps: a. charging the accumulator, using a predefined current or a predefined electrical power, until the terminal voltage has reached a predefined first value; b. determining a time-dependent drop in the terminal voltage of the accumulator at a modified charge current; c. determining a second value based on a voltage loss, the second value being greater than the first value; and d. charging the accumulator, using a predefined current or a predefined electrical power, until the terminal voltage of the accumulator has reached the second value, wherein during the determination of the time-dependent drop, the charge current is reduced to a non-zero value which is a predefined fraction of up to approximately 50% of the charge current flowing before the first value was reached.

Claim 27 recites a device for charging an accumulator having terminals at which a terminal voltage is applied, the device comprising: a controllable current source which is configured to supply, at the terminals, a predefined voltage or a predefined electrical power; a sampling device configured to determine the terminal voltage; and a control unit configured to: control charging of the accumulator using the current source until the terminal voltage has reached a predefined first value; determine a time-dependent drop in the terminal voltage of the accumulator at a modified charge current; determine a second value based on a voltage loss, the second value being greater than the first value; and control the charging of the accumulator using the current source until the terminal voltage of the accumulator has reached 
Claim 29 recites a method for charging an accumulator having terminals at which a terminal voltage is applied, the method comprising the following steps: a. charging the accumulator, using a predefined current or a predefined electrical power, until the terminal voltage has reached a predefined first value; b. determining a time-dependent drop in the terminal voltage of the accumulator at a modified charge current; c. determining a second value of the terminal voltage based on a voltage loss, the second value being greater than the first value by more than the time-dependent drop in the terminal voltage; and d. charging the accumulator, using a predefined current or a predefined electrical power, until the terminal voltage of the accumulator has reached the second value, wherein during the determination of the time-dependent drop, the charge current is reduced to a non-zero value which is a predefined fraction of up to approximately 50% of the charge current flowing before the first value was reached.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.  Please note that the “computer-readable data carrier on which is stored a computer program” of claim 26 is interpreted as a non-transitory medium on which the computer program is stored and that the processing device is a tangible device as noted by the examples given in the specification which recite a programmable microcomputer or microcontroller (pg 6 ln 26-29).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xiao (US 8,890,486), Jung (US 2017/0104359), Pavlovic (US 5,680,031), and Tamai (US 5,442,274).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.P./Examiner, Art Unit 2859               

/EDWARD TSO/Primary Examiner, Art Unit 2859